        Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS
_________________________________________________
                                                 )
HARVEST TRADING GROUP, INC. and                  )
HARVEST DIRECT, LLC                              )
                                                 )
                                Plaintiffs       )
                                                 )
v.                                               ) Civil Action No.
                                                 )
YEISER RESEARCH & DEVELOPMENT,                   )
LLC and                                          )
JOHN INTERNATIONAL                               )
                                                 )
                                Defendants )
________________________________________________ )

                                         COMPLAINT

         COMES NOW, the Plaintiff, Harvest Trading Group, Inc., by and through counsel, and
files this Complaint against the Defendant, Yeiser Research & Development, LLC for monies
due and owing for goods sold and delivered.

       Additionally, the Plaintiff, Harvest Direct, LLC files this Complaint against the
Defendant, John International, for monies due and owing pursuant to a written profit
sharing agreement and for royalties.

                                        JURISDICTION

        This matter is properly before this Court pursuant to 28 U.S. Code, § 1332, as there
is diversity of citizenship between the parties, the Plaintiffs being Massachusetts
corporations, the Defendants being California corporations, and the amount in controversy
exceeds $75,000.00.

         This Court also has in personam jurisdiction over the out-of-state Defendants, Yeiser
Research & Development, LLC and John International, pursuant to the Massachusetts Long
Arm Statute, Massachusetts General Laws, Ch. 223, § 3, in that the Defendants have (a)
transacted business in this Commonwealth and (b) contracted to supply services or things
in this Commonwealth.




                                               1
        Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 2 of 8



                                            PARTIES

        1.     The Plaintiff, Harvest Trading Group, Inc. is a Massachusetts corporation
with a principal place of business at 61 Accord Park Drive, Norwell, Plymouth County,
Commonwealth of Massachusetts(hereinafter “HTG”).

       2.      The Plaintiff, Harvest Direct, LLC, is a Massachusetts limited liability
corporation with a principal place of business at 61 Accord Park Drive, Norwell, Plymouth
County, Commonwealth of Massachusetts (hereinafter “Harvest Direct)


        3.       The Defendant, Yeiser Research & Development, LLC is, upon information
and belief, a California limited liability corporation with its principal place of business at
9545 Pathway Street, Santee, California (hereinafter “Yeiser”).

       4.      The Defendant, John International, is, upon information and belief, a
corporation organized under the laws of the state of California, with its principal place of
business at 9545 Pathway Street, Santee, California (hereinafter “John”).




                                    STATEMENT OF FACTS

1.      The Defendant, Yeiser, is the inventor of a product known as the “Hercules Hose
        /Metal Garden Hose”.

2.      The Plaintiff, HTG, is in the business of marketing, selling, shipping, and distributing
        products throughout the continental United States.

3.      On July 17, 2016, HTG and Yeiser orally agreed that HTG would purchase the
        Hercules Hose/Metal Garden Hose from its manufacturer, and thereafter, package
        the Hercules Hose/Metal Garden Hose product and ship it to customers as directed
        by Yeiser.

4.      HTG sent invoices to Yeiser for all of the Hercules Hose/Metal Garden Hose product
        it purchased and shipped and distributed to various customers of Yeiser.

5.      Yeiser issued various purchase orders to HTG, on various occasions, for various
        quantities of the Hercules Hose/Metal Garden Hose (see copies of purchase orders
        generated by Yeiser to HTG attached hereto as exhibit “A”).

6.      In accordance with the purchase orders from Yeiser to HTG, HTG filled the orders
        and shipped the Hercules Hose/Metal Garden Hose to the customers as
        directed by Yeiser.

7.      Thereafter, HTG invoiced Yeiser for the products, shipping costs and expenses
        associated with the fulfillment of the purchase orders in question (see copies of
        Invoices from HTG attached hereto as exhibit “B”).



                                                2
      Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 3 of 8



8.    Pursuant to the invoices in question, Yeiser owes HTG the sum of $130,860.06.

9.    On July 17, 2016, Harvest Direct and John entered into a Term Sheet agreement (see
      copy of which is attached hereto as exhibit “C”).

10.   Pursuant to the Term Sheet, Harvest Direct was entitled to various compensation,
      on profits split and royalties.

11.   Pursuant to the Term Sheet, Harvest Direct, and John agreed, in relevant part, as
      follows:

             “Compensation

             Harvest Direct, LLC will purchase merchandise from John’s current
             manufacturer at the lowest cost. John will receive a net 50%/50% profit
             split of net wholesale receipts for all sales after the following

             Expenses:       Expense Basis

             5% Rep. Commission for outside sales reps (adjusted to 0% for in-house
             sales),

             5% TV, Web, Social Media, Advertising/Marketing,

             5% Defective Allowance to be adjusted after 1st 6 month review of retain
             sales,

             5% Markdown Accrual Allowance,

             3% Inbound Container Freight,

             2% Customer Land Freight,

             6% Operation Allowance, which includes Inventory, Financing, Accounting,
             Shipping, Trade Shows ED1 in other word (sic) all Employee based
             operational expenses.

             Profit Split is paid as follows 50% of the agreed to amount $x (this will be
             determined when % is in place and extimated (sic) fixed cost is calculated)
             when product is shipped, the remaining 50% will be paid upon receipt of
             payment from the retailer

             Compensation expenses will be reviewed annually and adjusted accordingly
             if they are lower.

             John’s Customer

             John will retain the distribution rights to his current customer base (listed)

             QVC 100%


                                             3
      Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 4 of 8



             BJ’s Wholesale Club 50%
             Old Orchard 50%
             Meyers 50%
             Hamacher schlemmer 50%
             Sharper Image 50%
             Sams 50%
             Fred Meyers 50%
             Menards 50%
             Costco 50%
             Wayfair.com 50%
             Accounts listed as 50% profit share under (Johns Customers) are to
             remain 100% revenues to John and adjusted to 50% only if Harvest
             exceeds Johns distribution by 100%. Profit split between Harvest and
             John or Johns Customer accounts will be based on same same expenses
             deductions (expense basis) under Compensation category paragraph
             above. Thereby any 50% profit split whether harvest to John or John to
             Harvest will be subject to deduction of the Expense Basis.”

12.   Pursuant to the provisions cited above, John owes Harvest Direct monies pursuant
      to the “Compensation” provision in the parties’ parties’ Term Sheet agreement.

13.   Attached hereto as exhibit “D”, is a document entitled “Recap of Monies Due
      To/From Yeiser Research as of 12/31/17” and the “Profit and Loss Division“
      report which outline the amounts due and owing by John to Harvest Direct.

14.   As the Recap exhibit delineates, John owes Harvest Direct $ 578,700.04 for the profit
      sharing and royalties in accordance with the Term Sheet.



                                  CAUSES OF ACTION

                                       COUNT I
                          (Breach Of Contract; HTG vs. Yeiser)

15.    HTG realleges, reavers, and incorporates herein the allegations contained in
       Paragraphs 1 through 14 above.

16.    Pursuant to the agreement between Yeiser and HTG, HTG purchased various
       quantities of the Hercules Hose/Metal Garden Hose from manufacturers, and
       thereafter, packaged and shipped said products to customers as directed by Yeiser.

17.    HTG would distribute the Hercules Hose/Metal Garden Hose to various retailers as
       specified on the purchase orders sent to them by Yeiser.



                                           4
      Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 5 of 8




18.   HTG invoiced Yeiser on a regular basis for said products purchased, sold,
      and delivered.

19.   Yeiser has breached said agreement between Yeiser and HTG by failing, neglecting,
      and refusing to pay HTG for the goods sold and delivered.

20.   As a result thereof, HTG has been damaged.

21.   WHEREFORE, the Plaintiff, Harvest Trading Group, Inc. demands that
      judgment be entered in its favor against the Defendant, Yeiser Research &
      Development, LLC in the amount of $130,860.06, plus interest and costs.


                                     COUNT II
                           (Quantum Meruit; HTG vs. Yeiser)

22.   HTG realleges, reavers, and incorporates herein the allegations contained
      in Paragraphs 1 through 21 above.

23.   On or about May 24, 2017, and on various dates thereafter, HTG purchased the
      Hercules Hose/Metal Garden Hose from manufacturers and then packaged and
      delivered said products to various retailers as specified by the purchase orders
      sent to them by Yeiser.

24.   HTG invoiced Yeiser on a regular basis for the goods sold for the benefit of Yeiser.

25.   The Defendant, Yeiser benefitted from the goods provided to it by HTG to Yeiser’s
      customers/retailers.

26.   Yeiser promised to pay HTG for the services provided to it by HTG and has failed
      and neglected to do so.

27.   Yeiser has failed, neglected, and refused, and continues to fail, neglect, and
      refuse to pay HTG for the products HTG purchased, packaged, and delivered at
      Yeiser’s direction.

28.    It is unjust for Yeiser to have received the benefit of the services of HTG without
        compensating HTG.

29.   The reasonable value of the services and the goods sold and delivered by HTG to
      Yeiser is $130,860.06.

30.   WHEREFORE, the Plaintiff, Harvest Trading Group, Inc. demands judgment be
      entered in its favor against the Defendant, Yeiser Research & Development, LLC in
      the amount of $130,860.06, plus interest, costs.




                                            5
      Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 6 of 8



                                      COUNT III
                           (Account Annexed; HTG vs. Yeiser)


31.   HTG realleges, reavers, and incorporates herein the allegations contained in
      Paragraphs 1 through 30 above.

32.   On or about May 24, 2017, and on various dates thereafter, HTG purchased the
      Hercules Hose/Metal Garden Hose from manufacturers and then packaged and
      delivered said products to various retailers as specified by the purchase orders
      sent to them by Yeiser.

33.   HTG invoiced Yeiser on a regular basis for the products it purchased, packaged, and
      distributed/delivered as directed by Yeiser therefore, creating an account annexed.

34.   Pursuant to said account annexed, Yeiser owes HTG the sum of $130,860.06 for
      goods and services.

35.   WHEREFORE, the Plaintiff, Harvest Trading Group, Inc. demands judgment be
      entered in its favor against the Defendant, Yeiser Research & Development, LLC in
      the amount of $130,860.06, plus interest, costs.




                                       COUNT IV
               (Breach of Contract; Harvest Direct vs. John International)

36.   Harvest Direct realleges, reavers, and incorporates herein the allegations contained
      in Paragraphs 1 through 35 above.

37.   On or about July 17, 2016, Harvest Direct and John International entered into a
      written Term Sheet agreement, setting forth the terms and conditions of the
      marketing, distribution, profit sharing, and royalty division, licensing and detailing
      the nature of the business relationship the parties were entering into.

38.   As per the Term Sheet agreement, Harvest Direct would distribute the Hercules
      Hose/Metal Garden Hose to various retailers as specified on the purchase orders
      sent to them by John.

39.   The Term Sheet agreement “Compensation” provision provided for profit sharing
      and royalties between Harvest Direct and John based upon the net proceeds from
      the various sales.

40.   John has breached the agreement between Harvest Direct and John by failing,
      neglecting, and refusing to pay Harvest Direct for the royalty and profit sharing
      amounts due to Harvest Direct as per the Term Sheet Agreement, despite numerous
      demands.




                                             6
        Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 7 of 8



41.    Said conduct on the part of John constitutes a breach of the agreement between
       Harvest Direct and John.

42.    As a result thereof, Harvest Direct has been damaged.

43.    WHEREFORE, the Plaintiff, Harvest Direct, LLC demands that judgment be entered
       in its favor against the Defendant, John International in the amount of $578,700.04,
       plus interest and costs.



                                    PRAYERS FOR RELIEF

       WHEREFORE, the Plaintiffs pray as follows:

1.     For judgment in favor of the Plaintiff, Harvest Trading Group, Inc. against the
       Defendant, Yeiser Research & Development, LLC in accordance with Count I, for
       Breach of Contract, in the amount of $130,860.06, plus interest and costs.

2.     For judgment in favor of the Plaintiff, Harvest Trading Group, Inc. against the
       Defendant, Yeiser Research & Development, LLC in accordance with Count II, for
       Quantum Meruit, in the amount of $130,860.06, plus interest and costs.

3.     For judgment in favor of the Plaintiff, Harvest Trading Group, Inc. against the
       Defendant, Yeiser Research & Development, LLC, in accordance with Count III, for
       Account Annexed, in the amount of $130,860.06, plus interest and costs.

4.     For judgment in favor of the Plaintiff, Harvest Direct, LLC against the Defendant,
       John International in accordance with Count IV, for Breach of Contract, in the
       amount of $578,700.04, plus interest and costs.

5.     For such other and further relief as this Honorable Court deems just, fair, and
       equitable.


                                    JURY TRIAL DEMAND

        The Plaintiffs, Harvest Trading Group, Inc. and Harvest Direct, LLC claim a trial by
jury on all issues so triable raised in this Complaint.




                                              7
       Case 1:19-cv-11087-IT Document 1 Filed 05/10/19 Page 8 of 8




                                          HARVEST TRADING GROUP, INC.
                                          and HARVEST DIRECT, LLC

                                          By their attorney,

Date: May 10, 2019                        s/Robert Philip Hilson
                                          Robert Philip Hilson
                                          Law Offices of Robert Philip Hilson
                                          A Professional Corporation
                                          175 Derby Street, Suite 12
                                          Hingham, MA 02043
                                          (781) 740- 4118
                                          BBO# 547899




                                   8
